PRATT, District Judge.
In this case Mr. Banks has confused his functions as a referee in bankruptcy and his duties as a special mas*986ter. In re Walder (D. C.) 152 Fed. 489, and cases therein cited. From his hearing on the specifications against the discharge alone, he could not have found the essential facts upon which he bases his recommendation that the discharge be not granted. Plainly and specifically he goes back to the bankrupt’s original examination to find some of them.'
There is before the court, however, a transcript of the testimony taken at the hearing before Mr. Banks as special master. It is impossible to read that testimony without being satisfied that the bankrupt did not intend to conceal his financial condition when he placed certain books in a barrel in the cellar at the time he sold out his business. His idea was that they were of very little account, and'his treatment of them was a mere incident of his work in the final closing out. The testimony is also very clear that he did keep such books up to the time that he sold out. Mr. Banks finds the fact that he failed to keep them for several months by going back to the bankrupt’s original examination before him as referee.
Upon the facts before the court, it is right that the discharge should be granted. It is so ordered.